Exhibit 10.1

Execution

Version

PURCHASE AGREEMENT

BY AND BETWEEN

REX ENERGY I, LLC

AS SELLER

AND

ADVENTURE EXPLORATION PARTNERS, LLC

AS BUYER

DECEMBER 23, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINITIONS    1

ARTICLE II

   PURCHASE AND SALE    8

2.1.

   Purchase and Sale    8

2.2.

   Purchase Price    8

2.3.

   The Deposit    8

2.4.

   Adjustments to Purchase Price    9

2.5.

   Determination of Purchase Price    11

ARTICLE III

   REPRESENTATIONS AND WARRANTIES OF SELLER    13

3.1.

   Organization    13

3.2.

   Authorization    13

3.3.

   No Violation or Conflict    13

3.4.

   Title    13

3.5.

   Contracts    14

3.6.

   Lease Provisions    15

3.7.

   Compliance with Law    15

3.8.

   Litigation    16

3.9.

   Taxes    16

3.10.

   Environmental Matters    16

3.11.

   Broker’s Fees    16

ARTICLE IV

   REPRESENTATIONS AND WARRANTIES OF BUYER    16

4.1.

   Organization    16

4.2.

   Authorization    16

4.3.

   No Violation or Conflict    17

4.4.

   No Reliance    17

4.5.

   Financing    17

4.6.

   Broker’s Fees    18

ARTICLE V

   COVENANTS    18

5.1.

   Conduct of Business    18

5.2.

   Buyer’s Access to Information    18

5.3.

   Further Assurances    18

5.4.

   Filings    18

5.5.

   Publicity    19

5.6.

   Casualty    19

5.7.

   Hedges    19

ARTICLE VI

   CONDITIONS PRECEDENT TO CONSUMMATION OF THE CLOSING; CLOSING    19

6.1.

   Conditions Precedent to Each Party’s Obligations to Close    19

6.2.

   Conditions Precedent to Obligations of Buyer    20

6.3.

   Conditions Precedent to Obligations of Seller    20

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

6.4.

   The Closing    21

ARTICLE VII

   ADDITIONAL COVENANTS    22

7.1.

   Seller’s Access to Books and Records    22

7.2.

   Tax Matters    22

7.3.

   Surety Bonds; Letters of Credit    22

7.4.

   Consents and Preferential Rights    23

ARTICLE VIII

   INDEMNIFICATION    23

8.1.

   Indemnification of Buyer    23

8.2.

   Indemnification of Seller    24

8.3.

   Survival    24

8.4.

   Notice    24

8.5.

   Defense of Claims    25

8.6.

   Exclusive Monetary Remedy    26

8.7.

   Limitation on Damages    26

8.8.

   Title Defects    26

8.9.

   Disclaimer of Other Representations and Warranties    26

ARTICLE IX

   TERMINATION    27

9.1.

   Termination    27

9.2.

   Effect of Termination    28

ARTICLE X

   MISCELLANEOUS    28

10.1.

   Entire Agreement    28

10.2.

   Expenses    29

10.3.

   Governing Law    29

10.4.

   Assignment    29

10.5.

   Notices    29

10.6.

   Counterparts; Headings    30

10.7.

   Specific Performance    30

10.8.

   Interpretation    30

10.9.

   Severability    31

10.10.

   No Third-Party Reliance    31

10.11.

   Like-Kind Exchange    31

10.12.

   Amendment; Waiver    31

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A   Procedure for Claiming Title Defects and Adjusting the Purchase
Price Exhibit B   Form of Assignment, Conveyance and Bill of Sale Exhibit C  
Form of Assumption Agreement Exhibit D   Form of FIRPTA Affidavit Exhibit E  
Buyer’s Schedule of Allocated Values

SCHEDULES

 

Schedule 2.1(a)

  Excluded Assets

Schedule 2.4(a)(v)

  Oil in Tanks

Schedule 2.4(b)(iii)

  Accrued Suspense Funds

Schedule 3.3

  Violations or Conflicts

Schedule 3.4(a)

  Leased Personal Property

Schedule 3.4(b)

  Leases and Wells

Schedule 3.5(a)

  Property Agreements

Schedule 3.5(b)

  Matters relating to Property Agreements

Schedule 3.6

  Unpaid Rentals, Royalties, Overriding Royalty Interests and Other Payments

Schedule 3.7

  Compliance with Law

Schedule 3.8

  Litigation

Schedule 3.10

  Environmental Matters

Schedule 5.1

  Capital Expenditures

Schedule 5.7

  Hedges

Schedule 7.3

  Seller’s Surety Bonds and Letters of Credit

 

-iii-



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is made as of December 23, 2008 by
and between Rex Energy I, LLC, a Delaware limited liability company (“Seller”),
and Adventure Exploration Partners, LLC, a Delaware limited liability company
(“Buyer”).

RECITALS

A. Seller owns an interest in certain oil and gas leases and wells located in
Lea, Eddy and Roosevelt Counties, New Mexico and in Terrell, Midland, Upton,
Glasscock, Loving, Grimes, Reagan, Winkler and Concho Counties, Texas and assets
related thereto.

B. Seller desires to sell and Buyer desires to acquire the Assets (as defined
herein) on the terms and subject to the conditions set forth in this Agreement.

AGREEMENT

The parties, in consideration of the premises and of the mutual representations,
warranties, covenants, conditions and agreements set forth herein and intending
to be bound, agree as set forth below:

ARTICLE I

DEFINITIONS

When used in this Agreement, the following terms shall have the meanings
specified:

“Action” means any action, claim, suit, litigation, arbitration or governmental
investigation.

“Agreement” means this Agreement, together with the Exhibits and Schedules
attached hereto, as the same may be amended from time to time in accordance with
the terms hereof.

“Allocated Value” means the monetary amount for each Lease or Well set forth on
Exhibit E as determined by Buyer and agreed upon by Seller for purposes of
determining Title Defect Amounts and Environmental Defect Amounts.

“Assets” means the following:

(a) the Property Agreements, including, without limitation, the Leases;

(b) the Personal Property;

(c) the Production;

(d) the Books and Records; and

 

1



--------------------------------------------------------------------------------

(e) all other mineral and real property rights, titles and interests of any
nature that Seller owns in and to all lands covered by the Leases (including but
not limited to rights to bonus, rentals, royalties, executive rights, and
reversionary rights).

“Assignment” means the Assignment, Conveyance and Bill of Sale in the form of
Exhibit B attached hereto. The Assignment may be executed in multiple
counterparts for recording in the various jurisdictions where the Assets are
located.

“Assumed Liabilities” means:

(a) any liability or obligation arising out of or resulting from performance due
on or after the Effective Time under any Property Agreement, including the
Leases;

(b) any liability or obligation for Taxes arising from and attributable to
ownership and operations after the Effective Time;

(c) any liability or obligation for properly plugging and abandoning all of the
Wells and restoring the surface areas associated with the Wells in accordance
and compliance with the rules and regulations of Governmental Authorities having
jurisdiction and the terms of the Leases;

(d) any liability or obligation relating to the accrued suspense funds as of the
Closing Date, but only to the extent such suspended funds have been transferred
to Buyer;

(e) any liability or losses attributable to a Title Defect for which the
Purchase Price is decreased pursuant to Section 2.4(b)(iv); and

(f) except for any right to a Purchase Price adjustment or as it may constitute
a breach of the representation set forth in Section 3.10, any matter relating to
the environmental condition of the Properties.

“Assumption Agreement” means the Assumption Agreement concerning the Assumed
Liabilities, in the form of Exhibit C attached hereto.

“Books and Records” means, in whatever form or media expressed, all books,
records, files or copies thereof, in Seller’s possession relating directly to
the Assets, including geological, plats, surveys, maps, cross-sections,
production records, electric logs, cuttings, cores, core data, pressure data,
decline and production curves, well files and all related matters, division of
interest records, division orders, lease files, title opinions, abstracts, lease
operating statements and all other accounting information, marketing reports,
statements, gas balancing information and all other marketing information, all
geophysical and seismic records except to the extent that the transfer of such
geophysical or seismic records would violate existing licensing or other
contractual restrictions on such transfer, but excluding all Tax Returns.

“Business Day” means any day other than (a) Saturday or Sunday; or (b) a day on
which commercial banks in New York, New York are closed.

 

2



--------------------------------------------------------------------------------

“Buyer” has the meaning given in the opening paragraph.

“Closing” means the purchase and sale of the Assets and the assignment and
assumption of the Assumed Liabilities as contemplated this Agreement and the
documents related hereto.

“Closing Date” means the first Business Day following the date that the last of
the conditions to Closing set forth in Section 6.1, 6.2, and 6.3 are fulfilled
or waived (to the extent waivable); or such other date as the parties may
mutually agree in writing.

“Closing Purchase Price” has the meaning given in Section 2.2 below.

“Code” means the Internal Revenue Code of 1986 and the regulations promulgated
thereunder, as amended.

“Deposit” has the meaning given in Section 2.3 below.

“Easements” means all rights of way, easements, surface leases and other rights
of surface use held by Seller related to the Assets.

“Effective Time” for all purposes of this Agreement shall mean 12:01 a.m.
Central Time on the first day of October, 2008.

“Environmental Defect” means:

(a) any violation of, or condition or circumstance giving rise to liability
under, any Environmental Law on any Asset, or which arises from the ownership,
record keeping, construction, maintenance, repair or operation thereof; or

(b) any condition or circumstance with respect to any Asset or the ownership,
record keeping, construction, maintenance, repair or operation thereof, which
could (without notice or the lapse of time or both) result in or give rise to,
an Environmental Defect; and

(c) in either of case (a) or (b), that is reasonably expected to reduce the
value of the affected Asset by more than $10,000, result in a civil penalty or
fine of more than $10,000 or require more than $10,000 to cure or otherwise
remediate.

“Environmental Defect Amount” means, with respect to a Property affected by an
Environmental Defect, the reduction in the Allocated Value of an Asset as a
result of the existence of one or more Environmental Defects.

“Environmental Defect Mechanism” means the procedure whereby the Purchase Price
is adjusted to compensate for variations in the Allocated Value caused by
Environmental Defects. The Environmental Defect Mechanism is set forth in
Exhibit A.

“Environmental Laws” means any and all Laws, relating to public health, or to
pollution or protection of the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata)
including, without limitation, the Clean Air Act, the Comprehensive
Environmental Response Compensation and Liability Act (“CERCLA”), the

 

3



--------------------------------------------------------------------------------

Resource Conservation and Recovery Act of 1976 (“RCRA”), the Toxic Substances
Control Act (“TSCA”), the Clean Water Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act (“HMTA”), the Oil Pollution Act of 1990,
all as amended, and any state Laws implementing or analogous to the foregoing
federal Laws, and all other Laws relating to or regulating emissions,
discharges, releases, or cleanup of pollutants, contaminants, chemicals,
polychlorinated biphenyls (“PCBs”), oil and gas exploration and production
wastes, brine, solid wastes, or toxic or Hazardous Substances or wastes.

“Excluded Assets” means:

(a) the oil and gas leases excluded due to title or environmental issues;

(b) a copy of the Books and Records;

(c) any hedges or other derivatives related to the Assets other than the hedges
set forth on Schedule 5.7; and

(d) any other assets held by Seller or its affiliates as identified on Schedule
2.1(a), including assets held by Seller in Hardin County, Texas.

“Governmental Authority” means any federal, state, provincial, municipal, local
or other governmental department, commission, board, bureau, agency or
instrumentality, or any court, in each case whether of the United States, any of
its possessions or territories, or of any foreign nation.

“Hazardous Substances” means any substance or material which, if present in the
environment would, under applicable Law, require assessment, remediation, or
corrective action including, without limitation, chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products which
are classified as hazardous, toxic, radioactive, dangerous, or otherwise
regulated by, or form the basis for liability under, any Environmental Laws
including but not limited to any polluting substances, hazardous wastes under
RCRA, hazardous substances under CERCLA, toxic substances under TSCA, hazardous
materials under HMTA, or comparable materials or classification under any other
Environmental Laws.

“Knowledge of Seller” means the actual knowledge of the following employees of
Seller: (a) Benjamin W. Hulburt, (b) Joe N. Clement, (c) William L. Ottaviani,
(d) Cecil Pearce, (e) Tim Morris, or (f) Christopher K. Hulburt.

“Laws” means any federal, state, local or other law or governmental requirement
of any kind, and the rules, regulations and orders promulgated thereunder,
including principles of common law and duties existing thereunder, all of the
foregoing as in effect on the date hereof.

“Lease” (individually) and “Leases” (collectively) means the oil, gas, and/or
mineral leases (including federal leases) owned by Seller in Lea, Eddy and
Roosevelt Counties, New Mexico and Terrell, Midland, Upton, Glasscock, Loving,
Grimes, Reagan, Winkler and Concho Counties, Texas, including, but not limited
to leaseholds, record title and operating rights, royalty or overriding royalty
interests owned by Seller in such leases. Schedule 3.4(b) sets forth a list of
the Leases, together with a description of Seller’s Net Revenue Interest and
Working Interest therein, and a list of the Wells associated with such Leases.

 

4



--------------------------------------------------------------------------------

“Lease Burdens” means the royalties, overriding royalties, production payments,
net profit interests, and all similar interests burdening the Leases or
production therefrom, that are legally binding and enforceable at law or in
equity.

“Liabilities” means any direct or indirect losses, damages, debts, obligations
or liabilities of any nature, whether absolute, accrued, contingent, liquidated
or otherwise, and whether due or to become due, asserted or unasserted, known or
unknown.

“Losses” has the meaning given in Section 8.1.

“Material Adverse Effect” or “Material Adverse Change” means a material adverse
effect on or change in (or any development that is reasonably likely to have a
material adverse effect on or change in) the Assets, other than any change,
circumstance or effect (a) relating to the economy, securities markets or
financial markets, including the credit markets, in general, (b) affecting the
oil and gas or energy industry generally, such as fluctuations in the price of
oil or gas, or (c) resulting from the execution or performance of this Agreement
or the announcement thereof.

“Net Revenue Interest” means the decimal ownership of the lessee in production
from a Lease, after deducting all applicable Lease Burdens.

“Permits” means all written permits, licenses and governmental authorizations,
registrations and approvals required, as of the date hereof, for the conduct of
Seller’s business.

“Permitted Encumbrances” means: (a) liens, charges, encumbrances, contracts,
agreements, instruments, obligations, defects and irregularities of title and
restrictions of right or interest of any nature affecting any Lease that will be
discharged at Closing; (b) lessors’ royalties, overriding royalties, and similar
burdens that do not operate to reduce the Net Revenue Interest of Seller in any
Lease; (c) contingent future obligations under any joint operating agreement,
farm-out agreement, or similar agreement whereby an operator or other party with
an interest in such agreement may earn, or otherwise become entitled to, an
interest in any Lease or Well that do not reduce the Net Revenue Interest of the
Leases to less than the applicable Net Revenue Interest set forth in Schedule
3.4(b) and do not obligate Seller to bear costs and expenses relating to the
maintenance, development and operation of any of the Leases in an amount greater
than the applicable Working Interest set forth in Schedule 3.4(b); (d) division
orders and sales contracts relating to hydrocarbons that are terminable, without
material penalty, upon no more than 90 days notice to the purchaser under such
division orders or sales contract (subject to applicable governmental
regulations); (e) all rights to consent by, required notices to, and filings
with or other actions by Governmental Authorities, if any, in connection with
the change of ownership or control of an interest in any Lease; (f) any required
third-party consent to change of ownership or control of the Leases or similar
agreements to the extent consent is obtained prior to Closing;
(g) materialmen’s, mechanics’, repairmen’s, employees’, contractors’,
operators’, tax and other similar liens or charges arising pursuant to
operations or in the ordinary course of business incidental to construction,
maintenance, or operation of the Leases (i) if they have not been filed pursuant
to Law and the opportunity to do so has expired, or (ii) if filed,

 

5



--------------------------------------------------------------------------------

payment is being withheld as provided by Law and the withheld payment is
transferred to Buyer at Closing, or (iii) if their validity is being contested
in good faith by appropriate action and Seller executes and delivers at Closing
an indemnification agreement agreeing to hold Buyer harmless therefrom; or
(iv) if due and payable, now or in the future, provision has been made by Seller
for the payment thereof; (h) easements in respect of surface operations,
pipelines, or the like and easements on, over or in respect of the Leases that
are not such as to interfere materially with the operation or use of the Leases;
(i) all other inchoate liens, charges, encumbrances, contracts, agreements,
instruments, obligations, defects and irregularities, including Title Defects,
affecting any of the Leases that individually or in the aggregate are customary
in the industry and do not interfere materially with the operation, value or use
of any of the Leases, and which do not reduce the Net Revenue Interest of the
Leases to less than the applicable Net Revenue Interest set forth in Schedule
3.4(b) and do not obligate Seller to bear costs and expenses relating to the
maintenance, development and operation of any of the Leases in an amount greater
than the applicable Working Interest set forth in Schedule 3.4(b); (j) all
applicable Laws, rules and orders of any Governmental Authority; and
(k) inchoate liens for Taxes not due and payable before the Closing Date.

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Authority.

“Personal Property” means all of Seller’s interest in all of the tangible
personal property, fixtures and improvements now and as of the Effective Time
on, appurtenant to or used solely in connection with the Assets or with the
production, treatment, storage, sale or disposal of hydrocarbons, water or other
minerals or substances produced from the Leases, including, without limitation,
all Wells, wellhead equipment, fixtures, casing and tubing, all production,
storage, treating, compression, dehydration, delivering, salt water disposal and
pipeline fixtures, and other facilities of every kind, character and
description, used or usable solely in connection with the production, treatment,
storage, delivery, sale or disposal of hydrocarbons, water or other minerals or
substances produced from the Assets.

“Production” means all of Seller’s right, title and interest in the oil, gas,
casinghead gas, condensate, distillate and other liquid and gaseous hydrocarbons
produced from the Leases, products refined and manufactured therefrom and the
accounts and proceeds from the sale thereof to the extent the Production has
been produced, or accrued, or is held on the Leases or in the tanks from and
after the Effective Time.

“Properties” means the lands associated with and subject to the Leases, to the
extent, and only to the extent, that Seller has made use of such lands in
connection with the exploration or drilling for, or production of, hydrocarbons
under the terms of the Leases.

“Property Agreements” means the Leases, pooling and unitization agreements,
hydrocarbon purchase and sale contracts, leases, permits, rights-of-way,
easements, servitudes, licenses, farmouts, options, surface leases, surface fee
interests, orders and other contracts or agreements: (i) to the extent relating
to any Well or to the other Assets; or (ii) to the extent relating to the
production, storage, treatment, transportation, processing, sale or disposal of
hydrocarbons, water or other minerals or substances produced therefrom or
attributable thereto, identified on Schedule 3.5(a).

 

6



--------------------------------------------------------------------------------

“Purchase Price” means the amount specified in Section 2.2 hereof.

“Referral Firm” has the meaning given in Section 2.5(c)(ii).

“Retained Liabilities” means all liabilities and obligations of Seller, whether
such liabilities or obligations relate to payment, performance or otherwise,
other than the Assumed Liabilities.

“Seller” has the meaning given in the opening paragraph.

“Taxes” means any and all taxes, levies, imposts, duties, assessments, charges
and withholdings imposed or required to be collected by or paid over to any
Governmental Authority.

“Tax Returns” means any report, return, information statement, payee statement
or other information required to be provided to any Governmental Authority, with
respect to Taxes imposed on Seller.

“Title Defect” means any condition (other than a Permitted Encumbrance) that now
or in the future: (A) reduces Seller’s Net Revenue Interest in any of the Leases
to less than the amount as shown on Schedule 3.4(b) for each Lease;
(B) increases Seller’s Working Interest as set forth on Schedule 3.4(b) for each
Lease (other than increases that would result in the Net Revenue Interest in
such Lease or Well being proportionately increased); or (C) imposes, on any of
the Leases any lien, charge, encumbrance, claim, easement, servitude, right,
burden or defect that is not a Permitted Encumbrance hereunder. It is expressly
understood that Permitted Encumbrances and production imbalances do not
constitute Title Defects.

“Title Defect Amount” means, with respect to a Property affected by a Title
Defect, the reduction in the Allocated Value of an Asset as a result of the
Existence of one or more Title Defects.

“Title Defect Mechanism” means the procedure whereby the Purchase Price is
adjusted to compensate for variations in the Allocated Values caused by Title
Defects. The Title Defect Mechanism is set forth in Exhibit A.

“Wells” means any of the oil or gas wells specifically identified on Schedules
3.4(b).

“Working Interest” means that interest that bears a share of all costs and
expenses proportionate to the interest owned, associated with the exploration,
development and operation of a Lease and the Wells associated therewith, that
the owner of a Lease is required to bear and pay by reason of such ownership,
expressed as a decimal.

 

7



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

2.1. Purchase and Sale.

(a) At Closing, Seller shall sell, assign, convey, transfer and deliver to
Buyer, and Buyer shall purchase and accept from Seller, all of Seller’s right,
title and interest in and to the Assets; provided, however, the Excluded Assets,
as set forth on Schedule 2.1(a) will not be conveyed or purchased hereunder, but
will be excluded from this transaction.

(b) At Closing, Buyer shall assume and become obligated to pay, perform, or
otherwise discharge the Assumed Liabilities.

(c) Notwithstanding anything herein to the contrary, Buyer shall not acquire any
right or interest in any properties of Seller other than the Assets or in any
proceeds of production produced and sold from the Assets prior to the Effective
Time or in any payments due Seller for production from the Assets prior to the
Effective Time.

2.2. Purchase Price. The purchase price for the Assets will be $18,000,000,
adjusted as provided in this Article II (as so adjusted, being herein called the
“Purchase Price”). At Closing, the Purchase Price as adjusted pursuant to
Section 2.4 and Section 2.5(a) and (b) (the “Closing Purchase Price”) shall be
paid by Buyer to Seller in cash by wire transfer of immediately available funds.

2.3. The Deposit.

(a) Promptly upon the due execution of this Agreement by Buyer and Seller, Buyer
shall pay to Seller the sum of $1,800,000 of immediately available funds by wire
transfer to an interest bearing account designated by Seller (the “Deposit”). If
Closing occurs, the Deposit and all interest accrued shall be applied to reduce
the Purchase Price. If Closing does not occur, the Deposit and all interest
accrued shall be applied as provided in Section 2.3(d) of this Agreement.

(b) Seller hereby agrees that it shall hold, invest and disburse the Deposit
only in accordance with the terms and conditions of this Agreement. The account
designated by Seller for the Deposit in Section 2.3(a) above shall be an
interest bearing account held by KeyBank. Seller hereby agrees that the Deposit
shall be held at all times until disbursement in the account designated by
Seller in Section 2.3(a) above, and that Seller shall at no time commingle any
of its funds with the Deposit or withdraw all or any portion of the Deposit
except as provided under the terms and conditions of this Agreement. Any and all
accrued interest or gains shall be deemed to be part of Deposit and will be paid
to the party receiving the Deposit as and when distribution is made therefrom,
the parties specifically acknowledging that in the event that the Closing of the
transactions contemplated by this Agreements occurs, any such accrued interest
shall be applied with the Deposit as a credit toward payment of the Purchase
Price by Buyer. Seller hereby agrees to provide Buyer with written notification
of its intention to withdraw all or any portion of the Deposit at least five
(5) Business Days before any such withdrawal, unless withdrawal occurs after
Closing.

 

8



--------------------------------------------------------------------------------

(c) At all times prior to the Closing, the Deposit shall, without any notice,
demand, presentment or protest of any kind (each of which is waived by Seller),
automatically and immediately become due and payable to Buyer upon the
occurrence of any one or more of the following events: (i) Seller is adjudicated
as bankrupt, (ii) Seller commences any bankruptcy or insolvency proceeding under
the federal bankruptcy code or otherwise which is not rescinded within sixty
(60) days, (iii) the making by Seller of a general assignment for the benefit of
creditors, or (iv) the appointment of a receiver or trustee in bankruptcy of
Seller or for any of Seller’s assets which is not rescinded within sixty
(60) days. Seller agrees to immediately return the Deposit to Buyer upon the
occurrence of any of the events specified in the preceding sentence.

(d) In the event that (i) the parties terminate this Agreement pursuant to
Section 9.1(a), (ii) Buyer or Seller terminate this Agreement pursuant to
Sections 9.1(d), 9.1(e)or Section 9.1(f) or (iii) Buyer terminates this
Agreement pursuant to Section 9.1(c), Seller shall promptly return to Buyer the
Deposit.

(e) In the event that Seller terminates this Agreement pursuant to
Section 9.1(b), Seller shall retain the Deposit as liquidated damages in lieu of
all claims and causes of action it might otherwise have or claim.

(f) If (i) Buyer is not in material breach of any of its representations,
warranties, covenants or other agreements in this Agreement and (ii) Buyer is
ready, willing and able to complete the Closing as described herein on the
Closing Date, but Seller nonetheless refuses to complete the Closing, then Buyer
may elect to terminate this Agreement and Seller will pay Buyer $1,000,000 (in
addition to the return of the Deposit) as liquidated damages in lieu of all
claims and causes of action it might otherwise have or claim.

2.4. Adjustments to Purchase Price.

(a) To determine the Closing Purchase Price, the Purchase Price shall be
increased by the following amounts:

(i) the amount of all (1) ad valorem, property or similar Taxes paid by Seller
and relating to the Assets for periods from and after the Effective Time,
calculated in a similar fashion as set forth in Section 2.4(b)(i), and (2) any
other expenses paid by Seller and relating to the Assets for periods from and
after the Effective Time and properly incurred under Section 5.1;

(ii) a monthly general administration fee in the amount of $25,000 per month for
each month from the Effective Date until the Closing; provided that such fee
shall be prorated for any partial month between the Effective Date and the
Closing based on the number of days in such month;

 

9



--------------------------------------------------------------------------------

(iii) the aggregate amount of any and all operating costs paid by Seller, not in
violation of Section 5.1, that relate to the Assets for periods from and after
the Effective Time (excluding amounts for which the Purchase Price is increased
pursuant to Section 2.4(a)(i) above), including, but not limited to, lease
operating expenses, transportation and marketing expenses, lease payments,
severance Taxes and producing overhead rates;

(iv) the aggregate amount of any and all capital expenditures actually made by
Seller or on Seller’s behalf, not in violation of Section 5.1, that relate to
the Assets for periods from and after the Effective Time;

(v) an amount of money equal to the value of oil or condensate held on the
Leases in the tanks above the load line, as measured and recorded by Seller in
the ordinary course of business as of September 30, 2008 (as set forth on
Schedule 2.4(a)(v)) at a price per barrel of oil or condensate of $60.00
(decreased by the amount of severance taxes, royalties and other burdens
attributable to such oil or condensate);

(vi) an amount of money equal to any payment made by Seller prior to the Closing
pursuant to the expiration of any of the hedges set forth on Schedule 5.7; and

(vii) any other amount agreed upon by the parties in writing.

(b) To determine the Closing Purchase Price, the Purchase Price shall be
decreased, without duplication, by the following amounts:

(i) the amount of all of Seller’s unpaid ad valorem, production, severance,
property or similar Taxes relating to the Assets, to the extent that such unpaid
Taxes relate to periods of time before the Effective Time (to the extent that
any such amount has not been finally determined by Closing or any other date of
determination, such amount will be estimated based upon the best information
then reasonably available to the parties). Such Taxes with respect to a period
which the Effective Time splits shall be prorated based on the number of days in
such period which fall on each side of the Effective Time; provided, however, to
the extent that such Taxes are computed based on the production from the Assets,
such Taxes shall be prorated between the parties based on the period in which
such production which is the basis for such calculation occurs, in the same
manner as the parties are entitled to receive (or be credited with) such
production pursuant to the terms hereof;

(ii) amounts equal to all revenues (net of royalty, overriding royalty payments
and similar such payments) collected by Seller that are attributable to
production of oil or gas from the Assets (but not taking into account any
hedges) and from the disposal of salt water and relating to periods of time from
and after the Effective Time;

 

10



--------------------------------------------------------------------------------

(iii) an amount equal to the amount of accrued suspense funds as of the Closing
Date (such amount to be determined by Seller by updating the amount of accrued
suspense funds as of November 30, 2008 set forth on Schedule 2.4(b)(iii) to
reflect the amount of accrued suspense funds as of the Closing Date;

(iv) an amount, calculated in accordance with the procedures of Exhibit A for
Title Defects and Environmental Defects, equal to the agreed value of any Title
Defect or Environmental Defect that is asserted prior to Closing, agreed to by
Seller, and remains uncured by Seller at Closing; provided that Title Defects or
Environmental Defects for which there is no agreement prior to Closing shall be
addressed in accordance with procedures of Exhibit A;

(v) an amount of money equal to the Allocated Value of any Leases or Wells set
forth on Schedule 3.4(b) that are removed from the purchase and sale under this
Agreement by reason of the exercise of a preferential right to purchase by the
holder of such right prior to Closing;

(vi) an amount of money equal to any payment received by Seller prior to the
Closing pursuant to the expiration of any of the hedges set forth on Schedule
5.7; and

(vii) any other amount agreed upon by the parties in writing.

2.5. Determination of Purchase Price.

(a) The Closing Purchase Price shall be determined by adding to or subtracting
from the Purchase Price, as applicable, each adjustment to be made to the
Purchase Price at Closing pursuant to Sections 2.3 and 2.4, as proposed by
Seller and not disputed by Buyer in accordance with this Section 2.5.

(b) Seller shall prepare and deliver to Buyer at least five Business Days before
the Closing Date a statement (the “Preliminary Settlement Statement”) setting
forth Seller’s good faith estimate of each adjustment (including the calculation
thereof) to be made in accordance with Sections 2.3 and 2.4. Buyer may dispute
in good faith Seller’s estimate of the amount of such adjustments by delivery to
Seller by written notice thereof within two Business Days after receipt of such
estimate. Buyer and Seller shall use commercially reasonable efforts to resolve
any such dispute in writing prior to Closing. If any such disputed amounts are
not resolved by mutual written agreement of Buyer and Seller prior to Closing,
(i) such disputed amounts shall be resolved in accordance with Section 2.5(c)(i)
and (ii) Closing shall occur with payment of the Closing Purchase Price less the
amount of such disputed item or items (but only to the extent of dispute);
provided, however, that Title Defects and Environmental Defects shall be
addressed as set forth in Section 2.4(b)(iv).

(c) After Closing, and regardless of whether Seller or Buyer proposed or
disputed such adjustments pursuant to Section 2.5(b), the Closing Purchase Price
shall be subject to further adjustment pursuant to this Section 2.5(c).

 

11



--------------------------------------------------------------------------------

(i) On or before the 90th day after Closing, Seller shall prepare and deliver to
Buyer, a statement (the “Final Settlement Statement”) setting forth Seller’s
calculation of the final adjustments described in Sections 2.3 and 2.4 and
showing the calculation of such adjustments, including any items that may have
been disputed by the parties but unresolved prior to Closing in accordance with
Section 2.4(b). Within 30 days after receipt of the Final Settlement Statement,
Buyer shall deliver to Seller a written report containing any changes that Buyer
proposes be made to the Final Settlement Statement and the reasons for those
changes. The parties shall attempt to agree to the amounts due pursuant to such
adjustments, including any amounts disputed under Section 2.5(b) and not
resolved prior to Closing, no later than 30 days after Buyer’s receipt of the
Final Settlement Statement. The date upon which such agreement is reached shall
be herein called the “Final Settlement Date”. Within five Business Days from the
Final Settlement Date, the party owing any undisputed amount for additional
adjustments shall wire such amount in cash, in immediately available funds to
the other party.

(ii) If Seller and Buyer are unable to agree upon the Final Settlement Statement
by the 30th day after Buyer’s receipt of same, KPMG LLP (or, if such firm is
unable or unwilling to act, such other nationally recognized independent public
accounting firm as shall be agreed upon by Buyer and Seller in writing) (the
“Referral Firm”) shall review the Final Settlement Statement and the records
relating to the Leases and determine the final adjustments, other than
adjustments determined under the mechanism regarding Title Defects and
Environmental Defects set forth in Exhibit A. With respect to any matters under
this Agreement to be resolved by the Referral Firm, neither the Referral Firm
nor any Person employed by the Referral Firm will interpret the provisions of
this Agreement unless otherwise agreed by Seller and Buyer in writing. With
respect to any matters for which interpretation of this Agreement is required,
and for which Buyer and Seller cannot agree on such interpretation, such matter
shall be submitted to arbitration in a similar manner as set forth in Exhibit A,
paragraph 8 regarding Title Defect and Environmental Defect disputes and the
Referral Firm shall decide all other matters specified in this
Section 2.5(c)(ii) and subsequently determine the matters for which
interpretation was required, based upon the results of said determination after
same has become final. The decision of the Referral Firm shall be binding on
Buyer and Seller, and the fees and expenses of the Referral Firm shall be borne
one-half each by Buyer and Seller. The Referral Firm shall deliver its final
calculation of the Purchase Price in writing to Buyer and Seller as soon as is
practicable, and the parties shall pay and receive the final adjustment amount
by wire transfer of cash in immediately available funds, no later than the 5th
business day following the paying party’s receipt from the Referral Firm of the
final Purchase Price determination (notwithstanding any ongoing dispute, if any,
regarding Title Defects.

(iii) The parties will, and will cause their representatives to, reasonably
cooperate and assist in the preparation of the Final Settlement Statement and
the conduct of the reviews and audits referred to in this Section 2.5, including
but not limited to making available books, records and personnel as necessary or
appropriate.

 

12



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that:

3.1. Organization. Seller is duly organized, validly existing and in good
standing under the laws of the State of Delaware. Seller has full power and
authority to conduct its business as it is now being conducted and to own the
Assets (or to lease those Assets leased by it). Seller is duly qualified to do
business as a foreign limited liability company and is in good standing under
the laws of each state or other jurisdiction in which either the ownership or
use of the Assets owned or used by it, or the nature of the activities conducted
by it related to the Assets, requires such qualification.

3.2. Authorization. The execution, delivery and performance of this Agreement
have been authorized by all necessary action on the part of Seller, and no
further actions on the part of Seller are necessary to authorize the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby. This Agreement, and all of the other documents
or instruments required to be executed and delivered by Seller at Closing have
been, or at Closing will be, duly executed and delivered by Seller and (assuming
the due authorization, execution and delivery hereof and thereof by Buyer) are
valid and binding obligations of Seller, enforceable against Seller in
accordance with their terms (except to the extent that enforcement may be
affected by applicable bankruptcy, reorganization, insolvency and similar Laws
affecting creditors’ rights and remedies generally and by general principles of
equity (regardless of whether enforcement is sought at law or in equity)).

3.3. No Violation or Conflict. Except as set forth on Schedule 3.3, the
execution, delivery and performance of this Agreement and all of the other
documents and instruments contemplated hereby to which Seller is a party does
not and will not (a) conflict with, violate or breach any Laws, judgment, order
or decree binding on Seller, the limited liability company agreement of Seller,
or any material contract to which Seller is a party or by which it is bound,
(b) give any party to any of the Property Agreements to which Seller is a party
or by which they are bound any right of termination, breach, cancellation,
acceleration or modification thereunder or (c) require the approval, consent or
authorization of, or prior notice to, filing with or registration with any
Governmental Authority except as would not, in any case, have a Material Adverse
Effect on Seller or the ability of Seller to consummate the transfers
contemplated by this Agreement.

3.4. Title.

(a) Seller owns or leases, subject to its rights and the rights of third parties
under joint operating agreements where applicable, all Personal Property
currently used with and which is reasonably sufficient to operate, in the
ordinary course of business, the Assets of which Seller is the operator of
record; provided, as to Personal Property currently used with Assets of which
Seller is not the operator of record, Seller only represents and warrants that
it has an interest in such Personal Property

 

13



--------------------------------------------------------------------------------

commensurate with its working interest. Schedule 3.4(a) contains a list of all
leased Personal Property used in connection with the Assets of which Seller is
the operator of record and, except as set forth on Schedule 3.4(a), all of said
leases are assignable. Subject to ordinary wear and tear and to scheduled or
necessary repairs in the ordinary course of business, all material items of
Personal Property appurtenant to or used in connection with Assets of which
Seller is the operator of record are in reasonably good and serviceable
condition and repair and there are no necessary material repairs, improvements,
restoration or other service work necessary to make any of such assets
serviceable. Seller owns or leases such Personal Property appurtenant to or used
in connection with Assets of which Seller is the operator of record free and
clear of any claim, lien, right, or encumbrance, except for Permitted
Encumbrances.

(b) Set forth on Schedule 3.4(b) is a true, correct and complete description of
each of the Leases and a list of the Wells located on the lands associated with
and subject to the Leases, together with a description of Seller’s Net Revenue
Interest and Working Interest therein.

(c) Seller owns all rights of way and surface damage agreements associated
therewith that are currently used with and which are reasonably sufficient for
the operation of the Assets or the production, treatment, storage, sale or
disposal of hydrocarbons, water or other minerals or substances produced from
the Leases, and, to the Knowledge of Seller, all of same are assignable.

3.5. Contracts.

(a) Schedule 3.5(a) lists the material Property Agreements other than the
Leases. Prior to the date hereof, Seller has made available to Buyer true and
correct copies of all Property Agreements. Except as set forth on Schedule
3.5(a) (i) each Property Agreement is a valid and binding agreement of Seller,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, or other laws affecting creditors’
rights generally or equitable principles; (ii) Seller has performed, and, to the
Knowledge of Seller, each other party has performed, each material term,
covenant and condition of each of the material Property Agreements to which
Seller is a party that is to be performed by Seller or such other party at or
before the date hereof; (iii) no event has occurred that would, with the passage
of time or compliance with any applicable notice requirements or both,
constitute a default by Seller or, to the Knowledge of Seller, any other party,
under any of the material Property Agreements to which Seller is a party, except
for such defaults that individually or in the aggregate are not reasonably
expected to have a Material Adverse Effect on any of the Property Agreements;
and (iv) Seller does not intend, and Seller has not received written notice that
any other party to a material Property Agreement intends, to cancel or terminate
any of such Property Agreements.

(b) Except as set forth on Schedule 3.5(b) there are no on-going renegotiations
of, or attempts to renegotiate, any amounts paid or payable to Seller under any
of the Property Agreements and no party has made written demand for such
renegotiations.

 

14



--------------------------------------------------------------------------------

Except as set forth on Schedule 3.5(b), there are no commissions due (or to
become due) to any broker or other party as a result of the purchase or sale of
hydrocarbons under any of the Property Agreements. Except as set forth on
Schedule 3.5(b) Seller has not, with respect to the Property Agreements:
(i) become overproduced as to any Asset so as to have a balancing obligation
relative thereto, nor has it otherwise received any quantity of natural gas or
liquids, condensate or crude oil to be paid for thereafter other than in the
normal cycle of billing; or (ii) received prepayments, advance payments or loans
which will require the performance of services or provision of natural gas or
liquids, condensate or crude oil under such Property Agreements on or after the
Effective Time without being currently paid therefore other than in the normal
cycle of billing. Except as set forth on Schedule 3.5(b), Seller is not
obligated, by virtue of prepayment arrangement, make up right under production
sales contract containing a “take or pay” or similar provision, gas balancing
agreement, production payment or any other arrangement to deliver hydrocarbons,
or proceeds from the sale thereof, attributable to the Leases at some future
time without then or thereafter receiving the full contract price therefore.
Except as set forth on Schedule 3.5(b) or in any Property Agreement, there is no
call upon, option to purchase or similar right to obtain hydrocarbons from the
Leases in favor of any Person other than pursuant to renewal rights or automatic
renewal provisions contained in existing contracts for the sale for
hydrocarbons.

3.6. Lease Provisions. All Leases are in force and effect and are maintained by
their terms. Accurate and timely payment of delay rentals have been made to
maintain in force and effect all Leases within the primary term on which
drilling operations were not timely commenced. All other Leases are validly
preserved beyond the primary term by production in paying quantities or the
accurate and timely payment of shut-in royalty payments or otherwise. Except as
set forth on Schedule 3.6, all rentals, royalties, overriding royalty interests
and other payments due under each of the Leases have been timely and accurately
paid, except amounts that are being held in suspense as a result of title issues
in circumstances that do not provide any third party a right to terminate any
such Lease. Schedule 2.4(b)(iii) lists the accrued suspense funds as of
November 30, 2008.

3.7. Compliance with Law. Except as set forth on Schedule 3.7:

(a) All filings and notices relating to the Leases, or the ownership or
operation thereof, required to be made by Seller with all Governmental
Authorities have been made by or on behalf of Seller other than filings or
notices for which the failure to provide is not, individually or in the
aggregate, reasonably expected to have a Material Adverse Effect on Seller.
Seller is not in violation of any Law with respect to the Assets, except for
such violations as are not, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect on the Leases as a whole.

(b) Seller holds all of the Permits necessary for the operation of Seller’s
business as currently conducted, other than Permits for which the failure to
hold is not, individually or in the aggregate, reasonably expected to have a
Material Adverse Effect on Seller. There are no proceedings pending or, to the
Knowledge of Seller, threatened that are reasonably expected to result in the
revocation, cancellation, suspension or modification of any material Permits.
There are no proceedings pending or, to the Knowledge of Seller, threatened
(i) with respect to any alleged failure to have all Permits required in
connection with the

 

15



--------------------------------------------------------------------------------

operation of Seller’s business as currently conducted, or (ii) with respect to
any valid requirement to plug or abandon any Well in which Seller owns an
interest or that is located on any of the Leases.

3.8. Litigation. Except as set forth on Schedule 3.8 or Schedule 3.10, there is
no claim, legal action, suit, litigation, arbitration, dispute or investigation,
judicial, administrative or otherwise, or any order, decree or judgment, now
pending or in effect, or, to the Knowledge of Seller, threatened or
contemplated, that, if adversely determined, would have a Material Adverse
Effect on the Assets or the transactions contemplated by this Agreement.

3.9. Taxes. There are no liens for Taxes on the Assets, except for Taxes not yet
due, and (subject to Section 7.2(a)) there is no unpaid Tax payable by Seller
for which Buyer would become liable by reason of purchasing the Assets
hereunder. Seller has filed or will file all Tax Returns required to be filed by
Seller in connection with its ownership or operation of the Assets. None of the
joint operating agreements covering the Assets to which Seller is a party are
treated as a partnership for income tax purposes. None of the Assets is held in
an arrangement treated as a partnership for income tax purposes.

3.10. Environmental Matters. As to the Properties, there are no pending or, to
the Knowledge of Seller, threatened (a) lawsuits, (b) notices of violation or
notices of deficiency, (c) civil or criminal penalties, or (d) other unresolved
orders based on any noncompliance with Environmental Laws. Seller also
represents and warrants that there are no Environmental Defects existing on any
of the Properties that would, individually or in the aggregate, cost Seller in
excess of $180,000 to cure, except as disclosed in Schedule 3.10. THIS SECTION
3.10 CONSTITUTES SELLER’S SOLE REPRESENTATION AND WARRANTY WITH RESPECT TO
ENVIRONMENTAL LAWS.

3.11. Broker’s Fees. Seller has incurred no obligation or liability, contingent
or otherwise, for broker’s or finder’s fees in respect of the matters provided
for in this Agreement for which Buyer or Buyer’s affiliates will be responsible.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller:

4.1. Organization. Buyer is a limited liability company, duly formed, validly
existing and in good standing under the laws of the State of Delaware. Buyer is
duly qualified as a foreign limited liability company in good standing in each
jurisdiction in which the conduct of its business requires such qualification,
except where the failure to be so qualified would not prevent, materially delay
or affect consummation of the transactions contemplated hereby.

4.2. Authorization. Buyer has full power and authority to execute, deliver and
perform this Agreement and each agreement or instrument (to which it is a party)
executed in connection herewith or delivered pursuant hereto and to consummate
the transactions

 

16



--------------------------------------------------------------------------------

contemplated hereby. Buyer’s execution, delivery and performance of this
Agreement and all agreements and instruments executed in connection herewith or
delivered pursuant hereto and the transactions contemplated hereby have been
duly authorized by all requisite action. This Agreement and all agreements or
instruments executed by Buyer in connection herewith or delivered by Buyer
pursuant hereto have been or will be duly executed and delivered by Buyer, and
this Agreement and all agreements and instruments executed by Buyer in
connection herewith or delivered by Buyer pursuant hereto constitute and will
constitute the legal, valid and binding obligations of Buyer, enforceable in
accordance with their respective terms (except to the extent that enforcement
may be affected by applicable bankruptcy, reorganization, insolvency and similar
laws affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether enforcement is sought at law or in
equity)).

4.3. No Violation or Conflict. The execution, delivery and performance by Buyer
of this Agreement and each agreement or instrument executed in connection
herewith or delivered pursuant hereto and the consummation of the transactions
contemplated herein will not, with or without the giving of notice or the
passage of time, or both, (a) conflict with, or result in a violation or breach
of, or a default, right to accelerate or loss of rights under, or result in the
creation of any Lien under or pursuant to, any provision of Buyer’s articles of
incorporation or bylaws (or equivalent governing documents) or any Laws, or any
finding, order, judgment, writ, injunction or decree to which Buyer is a party
or by which Buyer or its assets may be bound or affected; or (b) require the
approval, consent or authorization of, or prior notice to, filing with or
registration with, any Governmental Authority, or any other Person.

4.4. No Reliance. With respect to the transactions contemplated hereby, Buyer
acknowledges that it (a) has been granted access to all the Books and Records
and materials to conduct all necessary due diligence, and (b) has been afforded
the opportunity to ask questions of, and receive answers from, Seller and its
representatives. Buyer acknowledges that it has not relied on any oral or
written statements, representations, warranties, or assurances from Seller or
its officers, directors, employees, agents, or consultants, except those set
forth in this Agreement. Buyer is sophisticated in the evaluation, purchase,
ownership and operation of oil and gas properties and related facilities. In
making its decision to enter into this Agreement and to consummate the
transaction contemplated herein, subject to the express representations of
Seller set forth in this Agreement, Buyer (a) has relied or shall rely solely on
its own independent investigation and evaluation of the Assets and the express
provisions of this Agreement and (b) has satisfied or shall satisfy itself as to
the environmental and physical condition of and contractual arrangements
affecting the Assets. Buyer has no knowledge of any fact that results in the
breach of any representation, warranty or covenant of Seller given hereunder.

4.5. Financing.

(a) Buyer has, and will have at Closing, unencumbered cash sufficient to fully
satisfy its obligations to pay the Purchase Price to Seller, as and when due.

 

17



--------------------------------------------------------------------------------

(b) Buyer has sufficient financial resources to fulfill the surety bonding
requirements of the States of Texas and New Mexico in connection with the
Leases.

4.6. Broker’s Fees. Buyer has incurred no obligation or liability, contingent or
otherwise, for broker’s or finder’s fees in respect of the matters provided for
in this Agreement for which Seller or Seller’s affiliates will be responsible.

ARTICLE V

COVENANTS

5.1. Conduct of Business. Except as provided in this Agreement, until the
earlier of Closing or the termination of this Agreement in accordance with its
terms, Seller will use commercially reasonable efforts to maintain Seller’s
interest in the Assets consistent with past practices and will pay lease revenue
burdens, pay Taxes, and file all reports and other documents, and renew all
permits, as due consistent with past practices. Other than capital expenditures
for the various projects set forth on Schedule 5.1, Seller has not, from and
since the Effective Time, and will not undertake any capital expenditures in
excess of $50,000 or any contractual commitment in excess of thirty (30) days
without the approval of Buyer, except in instances that could, in the opinion of
Seller, result in material damage or injury to Persons, property or any of the
Assets.

5.2. Buyer’s Access to Information. At Buyer’s sole cost and expense, Buyer and
its authorized agents, officers and representatives shall have reasonable access
to the Assets, including the Books and Records, in order to conduct such
examinations and investigations of the Assets as Buyer deems necessary;
provided, however, that such examinations and investigations: (a) shall be
conducted during the normal business hours of Seller, (b) shall not unreasonably
interfere with the operations and activities of Seller, and (c) shall be subject
to the prior written approval of Seller, which approval will not be unreasonably
withheld.

5.3. Further Assurances. Each of the parties hereto hereby agrees (a) to use
commercially reasonable efforts to obtain, any and all approvals of Governmental
Authorities and third party consents, approvals, notations and authorizations
required in connection with the consummation of the transactions contemplated by
this Agreement, and (b) to take all such other commercially reasonable actions
as are necessary or advisable in order to cause the conditions set forth herein
to be satisfied. Seller further agrees to fully cooperate and exercise
reasonable, good faith efforts to accommodate Buyer’s efforts to succeed Seller
as operator of Seller-operated Assets.

5.4. Filings. Promptly after the execution of this Agreement, the parties shall
prepare and make or cause to be made any required filings, submissions and
notifications under the Laws of any domestic or foreign jurisdiction to the
extent that such filings are necessary to consummate the transactions
contemplated hereby (including to obtain the consents and approvals,
contemplated by Section 5.3). Each party will furnish to the other party such
necessary information and reasonable assistance as such other party may
reasonably request in connection with the foregoing.

 

18



--------------------------------------------------------------------------------

5.5. Publicity. All general notices, releases, statements and communications to
suppliers, distributors and customers of Seller or Buyer and to the general
public and the press relating to the transactions contemplated by this Agreement
shall be made only at such times and in such manner as may be agreed upon in
advance by Seller and Buyer; provided, however, that any party hereto or its
affiliates shall be entitled to make a public announcement if, upon the advice
of its legal counsel, such announcement is required to comply with Laws or any
listing agreement with any national securities exchange and if, to the extent
practicable, it gives prior notice to the other party hereto of its intention to
make such public announcement and provides the opportunity to review the content
of such disclosure.

5.6. Casualty. Seller will maintain until Closing all existing insurance, at its
sole cost and expense. If any material portion of any Asset shall be damaged or
destroyed by fire or other casualty before the Closing, either party may, at its
option, and upon written notice prior to Closing to the other party, elect to
exclude such Asset from this Agreement. In the event that the Asset to be
excluded pursuant to this Section 5.6 is the entirety of a Lease, the Purchase
Price shall be reduced by the Allocated Value of the Lease or Well to be
excluded. In the event that the Asset sought to be excluded is less than the
entirety of a Lease, the Purchase Price shall be reduced by an amount mutually
agreed to in writing. If neither party elects to delete such Asset from this
Agreement, Seller shall pay the deductible due under any insurance policy or
policies insuring the same and deliver to Buyer, at Closing, any insurance
proceeds actually received by it by reason of such casualty, and assign to Buyer
all of its right, title and interest in any claim under any applicable insurance
policies in respect of such casualty.

5.7. Hedges. Prior to the Closing, Seller will execute and enter into the hedges
as set forth and described on Schedule 5.7 and take all reasonable actions to
assign ownership of the hedges to Buyer at the Closing. Prior to the Closing,
Buyer will establish all necessary accounts and take all other actions necessary
to enable Buyer to assume ownership of the hedges at the Closing and to release
Seller from all of its obligations pursuant to the hedges.

ARTICLE VI

CONDITIONS PRECEDENT TO CONSUMMATION OF THE CLOSING; CLOSING

6.1. Conditions Precedent to Each Party’s Obligations to Close. The respective
obligations of each party to consummate the transactions contemplated by this
Agreement on the Closing Date are subject to the satisfaction or waiver at or
prior to the Closing of the following conditions precedent:

(a) no order, decree or injunction shall have been enacted, entered, promulgated
or enforced by any Governmental Authority that prohibits the consummation of the
transactions contemplated by this Agreement; provided, however, that the parties
hereto shall use their commercially reasonable efforts to have any such order,
decree or injunction vacated or reversed; and

(b) all consents, authorizations, orders, permits and approvals for (or
registrations, declarations or filings with) any Governmental Authority required
in connection with the execution, delivery and performance of this Agreement and
the

 

19



--------------------------------------------------------------------------------

transactions contemplated hereby shall have been obtained or made, and except
where the failure to have obtained or made any such consent, authorization,
order, approval, filing or registration may not reasonably be expected to have a
Material Adverse Effect on Buyer or Seller following the Closing Date.

6.2. Conditions Precedent to Obligations of Buyer. The obligation of Buyer to
consummate the transactions contemplated by this Agreement on the Closing Date
is subject to the satisfaction or waiver at or prior to the Closing of the
following conditions precedent:

(a) the representations and warranties of Seller contained in Article III shall
be true and correct in all material respects (when read without exception for
materiality or Material Adverse Effect) at and as of the Closing Date with the
same force and effect as if those representations and warranties had been made
at and as of such time (with such exceptions, if any, necessary to give effect
to events or transactions expressly permitted herein);

(b) Seller shall have performed, in all material respects, all obligations and
complied with all covenants contained herein that are necessary to be performed
or complied with by it at or before Closing;

(c) Seller shall have (i) entered into the hedges set forth on Schedule 5.7 and
(ii) taken all reasonable actions to assign the hedges to Buyer, such assignment
to be effective at the Closing; and

(d) Seller shall have delivered, or caused to be delivered, to Buyer at Closing,
all closing deliveries described in Section 6.4(a).

6.3. Conditions Precedent to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement on the Closing Date
is subject to the satisfaction or waiver at or prior to the Closing of the
following conditions precedent:

(a) the representations and warranties of Buyer contained in Article IV shall be
true and correct in all material respects (when read without exception for
materiality or Material Adverse Effect) at and as of the Closing Date with the
same force and effect as if those representations and warranties had been made
at and as of such time (with such exceptions, if any, necessary to give effect
to events or transactions expressly permitted herein);

(b) Buyer shall have performed, in all material respects, all obligations and
complied with all covenants contemplated herein that are necessary to be
performed or complied with by it at or before Closing;

(c) Buyer shall have (i) established all necessary accounts and taken all other
actions necessary to enable Buyer to assume ownership of the hedges set forth on
Schedule 5.7 at the Closing and to release Seller from all of its obligations
pursuant to the hedges and (ii) assumed ownership of the hedges at the Closing.

 

20



--------------------------------------------------------------------------------

(d) Buyer shall have delivered, or caused to be delivered, to Seller at Closing,
the closing deliveries described in Section 6.4(b).

6.4. The Closing. The following provisions shall be applicable with respect to
the Closing:

(a) At Closing, Seller shall, as a condition precedent to Buyer’s obligations
hereunder:

(i) execute and deliver the Assignment and the Assumption Agreements to Buyer;

(ii) deliver a certificate of Seller, signed by an authorized officer of Seller,
certifying that the conditions set forth in Section 6.2 have been satisfied;

(iii) execute and deliver a FIRPTA Affidavit in the form attached as Exhibit D;

(iv) execute and deliver to Buyer letters in lieu of transfer or division
orders;

(v) execute and deliver to Buyer any other forms required by any Governmental
Authority relating to the assignment of the Assets and relating to the
assumption of operations by Buyer;

(vi) execute and deliver to Buyer Assignments of Record Title and Transfers of
Operating Rights on Bureau of Land Management forms 3003-3 and 3000-3a, as
applicable;

(vii) deliver to Buyer such of the original Books and Records as Seller
determines to be feasible and thereafter deliver the remainder of the original
Books and Records to Buyer as soon after Closing as is reasonably practicable;
and

(viii) deliver possession of the Assets to Buyer.

(b) At Closing, and as a condition precedent to Seller’s obligations hereunder,
Buyer shall:

(i) pay to Seller in cash in immediate available funds the Closing Purchase
Price by wire transfer to a bank to be designated by Seller in writing;

(ii) execute and deliver the Assumption Agreement to Seller;

(iii) deliver a certificate of Buyer, signed by an authorized officer of Buyer,
certifying that the conditions set forth in Section 6.3 have been satisfied; and

 

21



--------------------------------------------------------------------------------

(iv) execute and deliver to Seller any and all other instruments, documents and
other items reasonably necessary to effectuate the terms of this Agreement, as
may be reasonably requested by Seller.

ARTICLE VII

ADDITIONAL COVENANTS

7.1. Seller’s Access to Books and Records. At its expense, Seller and its
affiliates and its and their authorized agents, officers and representatives
shall have reasonable access after the Closing Date to the Books and Records for
any reasonable business purpose; provided, however, that such access by Seller
and its affiliates, and its and their authorized agents, officers and
representatives (a) shall be conducted during the normal business hours of
Buyer, and (b) shall not unreasonably interfere with the operations and
activities of Buyer. Buyer shall cooperate in all reasonable respects with
Seller’s review of such information, including, without limitation, retaining
all such information until Seller has notified Buyer in writing that all tax
years (including any portion of a tax year) prior to and including the Closing
Date have been closed or for seven years, whichever is longer.

7.2. Tax Matters.

(a) Buyer shall be responsible, and agrees to hold harmless and indemnify the
Seller Indemnified Parties, for any and all sales, transfer, recordation, or
similar Taxes payable by virtue of the transactions contemplated by this
Agreement. Buyer and Seller shall cooperate to timely prepare and file all Tax
Returns relating to the Assets. The parties will use IRS form 8594 to report the
transaction.

(b) Seller shall be responsible, and agrees to hold harmless and indemnify the
Buyer Indemnified Parties, for all oil and gas production, severance, ad valorem
and other similar Taxes with respect to the Assets for periods (or any portion
thereof) or production prior to the Effective Time, in each case to the extent
not taken into account under Section 2.4(b). Buyer shall be responsible, and
agrees to hold harmless and indemnify the Seller Indemnified Parties, for all
oil and gas production, severance, ad valorem and other similar Taxes with
respect to the Assets for periods (or any portion thereof) or production after
the Effective Time, in each case to the extent not taken into account under
Section 2.4(a) but including the items described in Section 2.4(b).

(c) The parties agree to cooperate with each other as reasonably required after
the Closing Date in connection with audits and other proceedings with respect to
any Taxes relating to the Assets.

(d) Notwithstanding any other provision of this Agreement, the covenants and
obligations set forth in this Section 7.2 shall survive until, and any claim for
indemnification with respect thereto must be made prior to, the expiration of
the applicable statute of limitations with respect to the underlying Tax claim
(including any valid extensions).

7.3. Surety Bonds; Letters of Credit. Buyer shall have surety bonds or letters
of credit in place, if and as required, prior to or immediately following the
Closing Date sufficient to replace Seller’s surety bonds or letters of credit
set forth on Schedule 7.3.

 

22



--------------------------------------------------------------------------------

Buyer shall release or cause Seller’s surety bonds or letters of credit to be
released in full as soon as reasonably practicable following the Closing Date
and will notify Seller in writing when such surety bonds or letters of credit
are released.

7.4. Consents and Preferential Rights. Any consents other than consents
customarily obtained after Closing (such as, for example, consents to assign
federal leases) arising under any of the Property Agreements and unresolved at
Closing (either by time constraints or by refusal to consent), shall be
considered agreed-upon Title Defects under Exhibit A, until satisfied. If on the
Closing Date, the holder of a preferential right has not indicated whether or
not it will exercise its right and the time period within which it must timely
respond has not lapsed, then the parties shall proceed to Closing on those
Assets affected by the preferential right and Buyer shall assume responsibility
for conveying the Assets to the holder of the preferential right should it
timely exercise, in return for payment by the holder to Buyer of the Allocated
Value of the affected Assets.

ARTICLE VIII

INDEMNIFICATION

8.1. Indemnification of Buyer. Seller will indemnify, defend and hold Buyer and
its affiliates and their respective directors, managers, officers, employees,
owners, members and agents (collectively, the “Buyer Indemnified Parties”)
harmless from any and all Liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all court costs, litigation expenses and
reasonable attorneys’ fees (collectively, “Losses”) that any Buyer Indemnified
Party may suffer or incur as a result of or relating to:

(a) the breach of any representation or warranty made by Seller in this
Agreement or pursuant hereto or any allegation by a third party that, if true,
would constitute such a breach;

(b) the breach of any covenant or agreement made by Seller in this Agreement or
pursuant hereto or any allegation by a third party that, if true, would
constitute such a breach; or

(c) any Liability of Seller, known or unknown, other than the Assumed
Liabilities, including any Litigation or other third person claims relating to
or arising from ownership of the Assets and/or from the activities and
operations of Seller’s business with respect to any period (or portion thereof)
occurring on or prior to the Closing;

provided, that except with respect to (i) the breach or the alleged breach of
the representations and warranties set forth in Section 3.2 (Authorization) or
(ii) any fraud or intentional or criminal misconduct by Seller in connection
with this Agreement, the documents executed in connection herewith or the
transactions contemplated hereby, for which no such limitation shall apply, the
maximum aggregate liability for which the Buyer Indemnified Parties will be
entitled to indemnification under this Section 8.1 shall be $3,000,000, which
includes (1) one-hundred percent (100%) of the aggregate Losses up to $1,000,000
and (2) fifty percent (50%) of the aggregate Losses greater than $1,000,000 up
to $5,000,000.

 

23



--------------------------------------------------------------------------------

8.2. Indemnification of Seller. Buyer will indemnify, defend and hold Seller and
its affiliates and their respective directors, managers, officers, employees,
owners, members and agents (collectively, the “Seller Indemnified Parties”)
harmless from any and all Losses that any Seller Indemnified Party may suffer or
incur as a result of or relating to:

(a) the breach of any representation or warranty made by Buyer in this Agreement
or pursuant hereto or any allegation by a third party that, if true, would
constitute such a breach;

(b) the breach of any covenant or agreement made by Buyer in this Agreement or
pursuant hereto or any allegation by a third party that, if true, would
constitute such a breach; or

(c) the failure of Buyer to perform and discharge in full, in a due and timely
manner, the Assumed Liabilities;

provided, that except with respect to (i) the breach or the alleged breach of
the representations and warranties set forth in Section 4.2 (Authorization); or
(ii) any fraud or intentional or criminal misconduct by Buyer in connection with
this Agreement, the documents executed in connection herewith or the
transactions contemplated hereby, for which no such limitation shall apply, the
maximum aggregate liability for which the Seller Indemnified Parties will be
entitled to indemnification under this Section 8.2 shall be $3,000,000, which
includes (1) one-hundred percent (100%) of the aggregate Losses up to $1,000,000
and (2) fifty percent (50%) of the aggregate Losses greater than $1,000,000 up
to $5,000,000.

8.3. Survival. The representations and warranties of Seller and Buyer made in or
pursuant to this Agreement will survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby until the
one-year anniversary of the Closing Date; provided that any claim for
indemnification will survive until such claim is finally resolved if Buyer
notifies Seller, or if Seller notifies Buyer, as applicable, of such claim in
reasonable detail prior to the date which is the one-year anniversary of the
Closing Date. Without limiting the foregoing, no claim for indemnification
pursuant to Section 8.1(a) or Section 8.2(a) based on the breach or alleged
breach of a representation or warranty may be asserted after the date on which
such representation or warranty expires hereunder. The covenants and agreements
of Seller and Buyer made in or pursuant to this Agreement will survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby indefinitely.

8.4. Notice. Any party entitled to receive indemnification under this Article
VIII (the “Indemnified Party”) agrees to give prompt written notice to the party
required to provide such indemnification (the “Indemnifying Party”) promptly
after becoming aware of the occurrence of any indemnifiable Loss or the
assertion of any claim or the commencement of any action or proceeding in
respect of which such a Loss may reasonably be expected to occur (a “Claim”),
but the Indemnified Party’s failure to give such notice will not affect the
obligations of the Indemnifying Party under this Article VIII except to the
extent that the Indemnifying Party is

 

24



--------------------------------------------------------------------------------

materially prejudiced thereby. Such written notice will include a reference to
the event or events forming the basis of such Loss or Claim and the amount
involved, unless such amount is uncertain or contingent, in which event the
Indemnified Party will give a later written notice when the amount becomes
fixed.

8.5. Defense of Claims.

(a) The Indemnifying Party may elect to assume and control the defense of any
Claim, including the employment of counsel reasonably satisfactory to the
Indemnified Party and the payment of expenses related thereto, if: (i) the
Indemnifying Party acknowledges its obligation to indemnify the Indemnified
Party for any Losses resulting from such Claim; and (ii) the Claim does not seek
to impose any Liability on the Indemnified Party other than money damages.

(b) If the conditions of Section 8.5(a) are satisfied and the Indemnifying Party
elects to assume and control the defense of a Claim, then: (i) the Indemnifying
Party will not be liable for any settlement of such Claim effected without its
consent, which consent will not be unreasonably withheld; (ii) the Indemnifying
Party may settle such Claim without the consent of the Indemnified Party only if
(A) all monetary damages payable in respect of the Claim are paid by the
Indemnifying Party, (B) the Indemnified Party receives a full, complete and
unconditional release in respect of the Claim without any admission or finding
of obligation, liability, fault or guilt (criminal or otherwise) with respect to
the Claim, and (C) no injunctive, extraordinary, equitable or other relief of
any kind is imposed on the Indemnified Party or any of its Affiliates; (iii) the
Indemnifying Party may otherwise settle such Claim only with the consent of the
Indemnified Party, which consent will not unreasonably be withheld or delayed;
and (iv) the Indemnified Party may employ separate counsel and participate in
the defense thereof, but the Indemnified Party will be responsible for the fees
and expenses of such counsel unless: (1) the Indemnifying Party has failed to
adequately assume and actively conduct the defense of such Claim or to employ
counsel with respect thereto; or (2) in the reasonable opinion of the
Indemnified Party, a conflict of interest exists between the interests of the
Indemnified Party and the Indemnifying Party that requires representation by
separate counsel, in which case the fees and expenses of such separate counsel
will be paid by the Indemnifying Party.

(c) If the conditions of Section 8.5(a) are not satisfied, the Indemnified Party
may assume the exclusive right to defend, compromise or settle such Claim, but
the Indemnifying Party will not be bound by any determination of a Claim so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld); provided, that the Indemnified Party will not be
required to obtain any consent of the Indemnifying Party to the determination of
such Claim (and will not prejudice its right to be indemnified with respect to
such Claim by settling such Claim) if the Indemnifying Party is asserting that
it has no obligation to indemnify the Indemnified Party in respect of such
claim.

 

25



--------------------------------------------------------------------------------

8.6. Exclusive Monetary Remedy. The sole and exclusive monetary remedy for any
Indemnified Party against any Indemnifying Party for any breach of any
representation, warranty, agreement or covenant of such Indemnifying Party under
this Agreement (including the covenants regarding Assumed Liabilities) shall be
indemnification pursuant to this Article VIII, except in the case of fraud or
willful misconduct by the Indemnifying Party. Without limiting the foregoing,
the exercise by an Indemnified Party of its right to indemnification under
Article VIII shall not affect the right of such Indemnified Party to seek an
injunction or other equitable relief with respect to the matter giving rise to
such exercise.

8.7. Limitation on Damages. No Indemnified Party will be entitled to
indemnification pursuant to Section 8.1 or Section 8.2 for punitive damages, or
for lost profits (except where such lost profits constitute direct damages, such
as Losses resulting from a breach of Section 8.1), consequential, exemplary,
special or similar damages, provided, however, that this provision shall not
limit an Indemnified Party’s right to indemnification under Section 8.1 or
Section 8.2 to recover Losses that arise as the result of a third-party claim
against the Indemnified Party for, lost profits, consequential, special or
similar actual damages.

8.8. Title Defects. Buyer’s sole and exclusive remedy with respect to Title
Defects or Losses arising thereunder, shall be as provided in Exhibit A.

8.9. Disclaimer of Other Representations and Warranties.

(a) The express representations and warranties of Seller contained in this
Agreement are exclusive and are in lieu of all other representations and
warranties, express, implied, or statutory. EXCEPT FOR THE EXPRESS
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF SELLER SET FORTH IN
THIS AGREEMENT AND THE ASSIGNMENT, SELLER HAS NOT MADE, AND SELLER HEREBY
EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY EXPRESSLY WAIVES, ANY
REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE OR
OTHERWISE RELATING TO (A) PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE
RATES, GAS BALANCING INFORMATION OR THE QUALITY, QUANTITY, OR VOLUME OF THE
RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE ASSETS, (B) THE ACCURACY,
COMPLETENESS OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN
OR ORAL) NOW, HERETOFORE OR HEREAFTER FURNISHED TO BUYER BY OR ON BEHALF OF
SELLER, (C) THE ENVIRONMENTAL CONDITION OF THE PROPERTIES, (D) ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, (E) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (F) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, (G) ANY RIGHTS OF PURCHASERS UNDER
APPROPRIATE STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, AND (H) ANY AND ALL
IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW; IT BEING THE EXPRESS INTENTION
OF BOTH BUYER AND SELLER THAT SUBJECT TO AND WITHOUT LIMITING SELLER’S EXPRESS
REPRESENTATION AND WARRANTIES

 

26



--------------------------------------------------------------------------------

CONTAINED HEREIN, THE PERSONAL PROPERTY, EQUIPMENT AND FIXTURES INCLUDED WITHIN
THE PROPERTIES ARE TO BE CONVEYED TO BUYER IN THEIR PRESENT CONDITION AND STATE
OF REPAIR, AND THAT BUYER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS
BUYER DEEMS APPROPRIATE. SELLER AND BUYER AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN WARRANTIES CONTAINED
IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSES OF ANY APPLICABLE
LAW, RULE OR ORDER.

(b) Buyer acknowledges that the Properties have been used for exploration,
development, production, handling, transporting and/or processing of oil and gas
and that there may be petroleum, produced water, wastes, or other materials
located on or under the Properties or associated with the premises. Some
equipment and sites included in the Properties may contain asbestos, Hazardous
Substances, or naturally occurring radioactive material (“NORM”). NORM may affix
or attach itself to the inside of wells, materials, and equipment as scale, or
in other forms; the wells, materials, and equipment located on the Properties or
included in the Properties may contain NORM and other materials or Hazardous
Substances; and NORM-containing material and other materials or Hazardous
Substances may have been buried, come in contact with the soil or water, or
otherwise been disposed of on the Properties. Special procedures may be required
for the remediation, removal, transportation, or disposal of materials,
asbestos, Hazardous Substances, and NORM from the Properties. Buyer will assume
all liability for the assessment, remediation, removal, transportation, and
disposal of these materials and associated activities and will conduct these
activities in accordance with all applicable Laws, including applicable
Environmental Laws.

(c) Buyer understands that operation of the Leases is subject to requirements of
the Governmental Authorities having jurisdiction. It will be the obligation of
Buyer to ensure that, as of the Closing, or as soon thereafter as reasonably
practicable, Buyer will meet the qualifications of the Governmental Authorities
having jurisdiction, in order to become record operator of the Leases.

ARTICLE IX

TERMINATION

9.1. Termination. This Agreement may be terminated and the transactions
contemplated by this Agreement may be abandoned at any time, prior to the
Closing only as follows:

(a) by mutual written consent of Buyer and Seller;

(b) by Seller if there shall have been a material breach of any of the covenants
or agreements or any of the representations or warranties set forth in this
Agreement on the part of Buyer, which breach would prevent Buyer from performing
its obligations under this Agreement and which is not cured within 5 days
following written notice to Buyer, or which breach, by its

 

27



--------------------------------------------------------------------------------

nature or timing, cannot be cured prior to February 27, 2009; provided that
Seller shall not have the right to terminate this Agreement pursuant to this
Section 9.1(b) if it is then in material breach of any of representations,
warranties, covenants or other agreements hereunder;

(c) by Buyer if there shall have been a material breach of any of the covenants
or agreements or any of the representations or warranties set forth in this
Agreement on the part of Seller, which breach would prevent Seller from
performing its obligations under this Agreement and which is not cured within 5
days following written notice to Seller, or which breach, by its nature or
timing, cannot be cured prior to February 27, 2009; provided that Buyer shall
not have the right to terminate this Agreement pursuant to this Section 9.1(c)
if it is then in material breach of any of representations, warranties,
covenants or other agreements hereunder;

(d) by Buyer or Seller if the Closing shall not have occurred on or before
February 27, 2009 (provided that the right to terminate this Agreement under
this Section 9.1(d) shall not be available to any party whose breach of this
Agreement or failure to fulfill any obligation under or pursuant to this
Agreement has been the cause, directly or indirectly of, or has resulted in, the
failure of the Closing to occur on or before such date);

(e) by Buyer or Seller, if any court of competent jurisdiction of any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated hereby and such order, decree, ruling or other action shall have
become final and non-appealable;

(f) by Buyer or Seller, if the aggregate of the Title Defect Values and
Environmental Defect Values asserted by Buyer total more than 10% of the
Purchase Price; or

(g) by Buyer pursuant to Section 2.3(f).

9.2. Effect of Termination. If this Agreement is terminated pursuant to
Section 9.1 and the transactions contemplated by this Agreement are not
consummated, all further obligations of the parties under or pursuant to this
Agreement shall terminate without further liability of either party to the
other; provided, however, the obligations contained in this Section 9.2 and
Sections 2.3(d), 2.3(e), 2.3(f), and 10.2 of this Agreement shall survive any
such termination.

ARTICLE X

MISCELLANEOUS

10.1. Entire Agreement. This Agreement and the documents referred to herein and
to be delivered pursuant hereto constitute the entire agreement between the
parties pertaining to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties, whether oral or written, and there are no warranties, representations
or other agreements between the parties in connection with the subject matter
hereof, except as specifically set forth herein or therein.

 

28



--------------------------------------------------------------------------------

10.2. Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated, each of the parties hereto shall pay the fees and expenses of their
respective counsel, investment bankers, financial advisors, accountants and
other experts and the other expenses incident to the negotiation and preparation
of this Agreement and consummation of the transactions contemplated hereby.

(b) Buyer shall be solely responsible for all filings and recording of
assignments and other documents which transfer any of the Assets to Buyer or
which designate Buyer as the operator of the Assets and for all fees connected
with such filing or recording. Upon request, Buyer shall advise Seller of the
pertinent recording data. Seller shall not be responsible for any loss to Buyer
because of Buyer’s failure to file or record any such documents correctly or
promptly.

10.3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without reference to the
principles of conflicts of laws or any other principle that could result in the
application of the laws of any other jurisdiction, except for matters concerning
real property located in the State of New Mexico, including oil and gas
interests, which matters will be governed by, and construed in accordance with,
the laws of the State of New Mexico, without reference to the principles of
conflicts of laws or any other principle that could result in the application of
the laws of any other jurisdiction. EACH OF THE PARTIES CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN HARRIS COUNTY,
TEXAS, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT MUST BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES
ACCEPTS THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

10.4. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned or delegated by Seller or Buyer without
the prior written consent of Buyer or Seller, as applicable, and any purported
assignment or delegation in violation hereof will be null and void; except that
a party may assign its rights and obligations under this Agreement to any
affiliate, but no such assignment shall relieve the assigning party of its
obligations hereunder and such assigning party shall cause its assignee to
perform its obligations under this Agreement and shall be responsible for any
failure of such assignee to comply with any representation, warranty, covenant
or other provision of this Agreement.

10.5. Notices. All communications, notices and disclosures required or permitted
by this Agreement shall be in writing and shall be deemed to have been given
when delivered personally or by messenger or by overnight delivery service, or
when mailed by registered or certified United States mail, postage prepaid,
return receipt requested, or when received via telecopy, telex or other

 

29



--------------------------------------------------------------------------------

electronic transmission, in all cases addressed to the Person for whom it is
intended at his address set forth below or to such other address as a party
shall have designated by notice in writing to the other party in the manner
provided by this Section 10.5:

 

If to Seller:

  

Rex Energy I, LLC

Windmere Centre

476 Rolling Ridge Dr., Suite 300

State College, PA 16801

Attention: Christopher K. Hulburt

Telecopy: 814-278-7286

With a copy to:

  

Fulbright & Jaworski L.L.P.

1301 McKinney, Suite 5100

Houston, TX 77010-3095

Attention: Charles Strauss

Telecopy: 713-651-5246

If to Buyer:

  

Adventure Exploration Partners, LLC

500 W. Texas Street, Suite 1000

Midland, TX 79701

Attention: Paul L. Lucas, President

Telecopy: 432-684-1106

With a copy to:

  

Davis, Gerald & Cremer, P.C.

400 W. Illinois St., Suite 1400

Midland, TX 79701

Attention: Marc Skeen

Telecopy: 432-687-1735

10.6. Counterparts; Headings. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same Agreement. The Table of Contents
and Article and Section headings in this Agreement are inserted for convenience
of reference only and shall not constitute a part hereof.

10.7. Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any of the provisions of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.

10.8. Interpretation. Unless the context requires otherwise, all words used in
this Agreement in the singular number shall extend to and include the plural,
all words in the plural number shall extend to and include the singular and all
words in any gender shall extend to and include all genders. All references to
contracts, agreements, leases or other understandings or arrangements shall
refer to oral as well as written matters. The term “include” or any derivative
of such term does not mean that the items following such term are the only types
of such items.

 

30



--------------------------------------------------------------------------------

10.9. Severability. If any provision, clause or part of this Agreement, or the
application thereof under certain circumstances, is held invalid, the remainder
of this Agreement, or the application of such provision, clause or part under
other circumstances, shall not be affected thereby.

10.10. No Third-Party Reliance. No third party is entitled to rely on any of the
representations, warranties and agreements contained in this Agreement, and
Seller and Buyer assume no liability to any third party because of any reliance
on the representations, warranties and agreements of Seller and Buyer contained
in this Agreement.

10.11. Like-Kind Exchange. In the event Seller so elects at any time prior to
Closing, Buyer agrees to cooperate, as and to the extent reasonably requested by
Seller, in connection with the transactions contemplated herein to make such
modifications as may be necessary to qualify such transactions, in whole or in
part, as a “like-kind” exchange pursuant to Section 1031 of the Code. Seller
shall have the right at any time prior to Closing to assign all or a portion of
its rights under this Agreement to a “Qualified Intermediary” (as that term is
defined in Treasury Regulations § 1.1031(k)-1(g)(4)) in order to accomplish the
transaction in a manner that will comply, either in whole or in part, with the
requirements of a like-kind exchange pursuant to Section 1031 of the Code.
Seller and Buyer acknowledge and agree that any assignment of this Agreement (or
any rights hereunder) to a Qualified Intermediary shall not release Seller from
any of its respective liabilities and obligations hereunder. Neither party
represents to the other that any particular Tax treatment will be obtained by
reason of the transactions contemplated by this Section 10.11.

10.12. Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by all of the parties. At any time prior to the
Closing, the parties may (a) extend the time for the performance of any of the
obligations or other acts of the other parties hereto, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document, certificate or writing delivered pursuant hereto, or (c) waive
compliance with any of the covenants, agreements or conditions contained herein.
Any agreement on the part of any party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.

[SIGNATURE PAGE FOLLOWS]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed as of the day and year first above written.

 

SELLER: REX ENERGY I, LLC By:  

/s/ Benjamin W. Hulburt

Name:   Benjamin W. Hulburt Title:   President and Chief Executive Officer
BUYER: ADVENTURE EXPLORATION PARTNERS, LLC By:  

/s/ Paul L. Lucas

Name:   Paul L. Lucas Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

PROCEDURE FOR CLAIMING TITLE AND ENVIRONMENTAL DEFECTS

AND ADJUSTING THE PURCHASE PRICE

1. Title and Environmental Procedure. From the date of this Agreement until 5:00
p.m. Central time on the 75th day following the first Business Day following the
date of this Agreement (the “Examination Period”), Seller will afford to Buyer
and its representatives reasonable access during normal business hours to the
offices, personnel and books and records of Seller in order for Buyer to conduct
a title examination and environmental examination as it may in its sole
discretion choose to conduct with respect to the Assets in order to determine
whether Title Defects or Environmental Defects exist.

2. Accessible Information; Expenses; Confidential Information; Indemnification.
Buyer and its representatives may examine all abstracts of title, title
opinions, title files, ownership maps, lease files, assignments, division
orders, operating records and agreements, well files, financial and accounting
records, geological, geophysical, engineering and environmental records, in each
case insofar as the same may now be in existence and in the possession of
Seller, provided, however, that Seller may withhold access to (a) all legally
privileged documents other than title opinions and (b) information that Seller
is prohibited from disclosing by third party confidentiality restrictions;
provided further that Seller will use its reasonable efforts to obtain a waiver
of any such restrictions in favor of Buyer. The cost and expense of Buyer’s
review of the title to the Assets and environmental conditions on the Assets
will be borne solely by Buyer. Buyer will not contact any of the customers or
suppliers of Seller or its Working Interest co-owners, operators, lessors or
surface interest owners, in connection with the transactions contemplated
hereby, whether in person or by telephone, e-mail, mail or other means of
communication, without the specific prior written authorization of Seller, which
consent will not be unreasonably withheld. Buyer will indemnify and hold
harmless Seller and its officers, directors, agents, representatives, employees,
successors, and assigns against any damages arising from or in connection with
Buyer’s due diligence examination of title to the Assets or the environmental
conditions of the Assets; provided, however, that damages, for this purpose
only, shall not include damages to the extent resulting solely from the
discovery by Buyer or its representatives of any pre-existing condition.

3. Notice of Asserted Title Defects or Environmental Defects. If Buyer discovers
any Title Defect or Environmental Defect affecting any of the Assets, Buyer may,
as a predicate to receiving a Purchase Price adjustment, notify Seller of such
alleged Title Defect or Environmental Defect prior to the expiration of the
Examination Period, provided, that such allegation is made in good faith. To be
effective, such notice (“Title Defect Notice” or “Environmental Defect Notice”,
respectively) must

 

  (a) be in writing,

 

  (b) be received by Seller prior to the expiration of the Examination Period,

 

  (c) describe the Title Defect or Environmental Defect in reasonable detail
including the basis therefore (including any alleged variance in the Net Revenue
Interest or Working Interest of any alleged Title Defect) and any supporting
documents,

 

A - 1



--------------------------------------------------------------------------------

  (d) identify the specific Assets to which such Title Defect or Environmental
Defect relates, and

 

  (e) include the value of such Title Defect or Environmental Defect as
determined by Buyer in good faith.

Notwithstanding anything to the contrary herein, at the end of the Examination
Period, any matters that may otherwise constitute a Title Defect or
Environmental Defect, but of which Seller has not been specifically notified by
Buyer in accordance with the foregoing, will be deemed to have been waived by
Buyer for all purposes; provided that, with respect to defects other than Title
Defects, such waiver shall not limit or affect the existence or survival of
representations and warranties.

4. Cure. Upon the receipt of an effective Title Defect Notice or Environmental
Defect Notice from Buyer, Seller will have the option, but not the obligation,
to attempt to cure such Title Defect or Environmental Defect during the Cure
Period (as hereinafter defined) at Seller’s sole cost and expense. A Property
affected by such Title Defect or Environmental Defect will be referred to as a
“Title Defect Property” or “Environmental Defect Property”, respectively.

5. Defensible Title. As used in this Exhibit A, “Defensible Title” means, as of
the date of this Agreement and the Closing Date, with respect to the Leases
described on Schedule 3.4(b), such record title and ownership by Seller that:

 

  (a) entitles Seller to receive and retain from such Lease, without reduction,
suspension or termination, not less than the percentage set forth on Schedule
3.4(b) as the Net Revenue Interest of all hydrocarbons produced, saved and
marketed from such Lease;

 

  (b) obligates Seller to bear a percentage of the costs and expenses relating
to the maintenance, development and operation of such Lease that is not more
than the Working Interest set forth for such Lease on Schedule 3.4(b), (unless
such increase is accompanied by a proportionate increase in the Net Revenue
Interest applicable to such Lease);

 

  (c) is free and clear of all encumbrances except Permitted Encumbrances; and

 

  (d) would generally be accepted in the industry without objection.

6. Title Defect Amount; Environmental Defect Amount. “Title Defect Amount” or
“Environmental Defect Amount” means, with respect to a Title Defect Property or
Environmental Defect Property, as applicable, the reduction, in the Allocated
Value (as set forth on Exhibit E, of an Asset as a result of the existence of
one or more Title Defects or Environmental Defects, respectively, which amount
will be determined as follows:

 

  (a)

The Title Defect Amount with respect to a Title Defect Property will be
determined by taking into consideration the Allocated Value of the Title Defect
Property affected by such Title Defect (or if the Title Defect Property does not
have a

 

A - 2



--------------------------------------------------------------------------------

 

specific Allocated Value, then the Allocated Value thereof will be derived from
the Allocated Value of the Lease or Well associated therewith), the portion of
the Title Defect Property subject to such Title Defect, and the legal effect of
such Title Defect on the Title Defect Property affected thereby; provided,
however, that:

 

  (i) if such Title Defect is in the nature of the Net Revenue Interest in a
Lease being less than the Net Revenue Interest set forth on Schedule 3.4(b) with
respect thereto and the corresponding Working Interest remains the same, then
the Title Defect Amount will be the Allocated Value for the relevant Lease
multiplied by the percentage reduction in such Net Revenue Interest as a result
of such Title Defect;

 

  (ii) if such Title Defect is in the nature of an Encumbrance, then the Title
Defect Amount will be the amount required to fully discharge such Encumbrance;
and

 

  (iii) if the Title Defect results from any matter not described in
sub-paragraph (i) or sub-paragraph (ii) above, the Title Defect Amount will be
an amount equal to the difference between the value of the Title Defect Property
with such Title Defect and the value of such Title Defect Property without such
Title Defect (taking into account the Allocated Value of the Title Defect
Property). A Title Defect Amount may not exceed the Allocated Value of the Title
Defect Property.

 

  (b) Notwithstanding the foregoing, any matters that would otherwise constitute
a Title Defect will not be a Title Defect if it is not reasonably likely to
affect the market value to Buyer of the affected Asset based on the standards
and practices of reasonably prudent operators of oil and gas wells in the
Permian Basin.

 

  (c) The Environmental Defect Amount with respect to an Environmental Defect
Property will be determined by taking into consideration the Allocated Value of
the Environmental Defect Property affected by such Environmental Defect (or if
the Environmental Defect Property does not have a specific Allocated Value, then
the Allocated Value thereof will be derived from the Allocated Value of the
Lease or Well associated therewith), the portion of the Environmental Defect
Property subject to such Environmental Defect, and the decrease in value of such
Environmental Defect Property resulting from such Environmental Defect, the
amount of the civil penalty or fine assessed (or likely to be assessed) for such
violation where the Environmental Defect is a violation of Environmental Law, or
the cost to cure or otherwise remediate the Environmental Defect on such
Environmental Defect Property, as applicable; provided the Environmental Defect
Amount, for purposes of calculating a Purchase Price adjustment, may not exceed
the Allocated Value of the Environmental Defect Property.

 

A - 3



--------------------------------------------------------------------------------

7. Procedures for Title Defects and Environmental Defects.

 

  (a) If Seller and Buyer agree that a Title Defect or Environmental Defect
exists and if prior to the Closing Date, Seller has been unable to cure such
Title Defect or Environmental Defect (and there is no dispute as to whether or
not it has been cured), and Buyer and Seller agree that Seller will not be able
to cure such Title Defect or Environmental Defect within 60 days after the
expiration of the Examination Period (the “Cure Period”), then the Purchase
Price will be reduced by the Title Defect Amount or Environmental Defect Amount,
with respect to such Title Defect Property or Environmental Defect Property
(taking into account the results of any curative efforts made by or on behalf of
Seller with respect to such Title Defect Property or Environmental Defect
Property).

 

  (b) If Seller and Buyer are unable to reach an agreement at any time as to
whether a Title Defect or Environmental Defect exists or, if it does exist,
whether it has been cured or the amount of the Title Defect Amount or
Environmental Defect Amount attributable to such Title Defect or Environmental
Defect, then dispute resolution procedures may be initiated by Seller or Buyer
under Section 8 of this Exhibit A promptly following the inability to reach an
agreement.

 

  (c) Buyer will act in good faith and reasonably cooperate with Seller after
the Closing to cure any Title Defects or Environmental Defects that have not
been cured or resolved pursuant to Section 7(a) of this Exhibit A. If, at the
end of the Cure Period, Seller has been unable to cure a Title Defect or
Environmental Defect (and there is no dispute as to whether or not it has been
cured), Seller will pay Buyer, within 30 days, the Title Defect Amount or
Environmental Defect Amount with respect to such Title Defect or Environmental
Defect (taking into account the value of the results of any curative efforts
made by or on behalf of Seller with respect to such Title Defect or
Environmental Defect).

 

  (d) Notwithstanding anything to the contrary contained herein, Seller will
have the option, but not the obligation, within 60 days after the resolution of
any dispute as to any Title Defect Property or Environmental Defect Property as
to which the Title Defect Amount or Environmental Defect Amount exceeds fifty
percent (50%) of the Allocated Value, to retain any Title Defect Property or
Environmental Defect Property or to cause to be assigned any Title Defect
Property or Environmental Defect Property to Buyer and the Purchase Price will
be adjusted as set forth in Section 7(a) of this Exhibit A. If Seller exercises
its option to retain any Title Defect Property or Environmental Defect Property,
then Buyer will transfer such Title Defect Property or Environmental Defect
Property to Seller, and Seller will pay Buyer an amount equal to the Allocated
Value of such Title Defect Property or Environmental Defect Property.

 

  (e)

Notwithstanding any election by Seller to cause any Title Defect Property or
Environmental Defect Property meeting the fifty percent (50%) threshold to be
assigned to Buyer pursuant to subsection (d) immediately above, Buyer will have
the option, but not the obligation, within 10 days after receipt of notice of a
Seller election pursuant to subsection (d)

 

A - 4



--------------------------------------------------------------------------------

 

immediately above, to elect to remove any Title Defect Property or Environmental
Defect Property meeting the fifty percent (50%) from this Agreement and, if
applicable, convey such Title Defect Property or Environmental Defect Property
to Seller, if same had previously been conveyed to Buyer, with the Purchase
Price being adjusted as set forth in Section 7(a) of this Exhibit A.

8. Arbitration.

 

  (a) In the event of any dispute with respect to this Exhibit A, the parties
hereto agree to make reasonable efforts to come to a mutually acceptable
resolution of such dispute among themselves prior to the involvement of any
third-party intermediary. If any party hereto elects to submit any dispute to
arbitration as specifically provided in this Section 8, then such party will
notify the other party in writing. Within 15 days following such notice, Seller
and Buyer agree to jointly select an arbitrator. For disputes regarding Title
Defects or Title Defect Amounts, the arbitrator will be an experienced oil and
gas attorney, familiar by training and experience with U.S. oil and gas legal
and business matters including titles and oil and gas transactions. This person
will be the sole arbitrator (the “Title Defect Arbitrator”) to hear and decide
all existing disputes regarding asserted Title Defects and Title Defect Amounts.
For disputes regarding Environmental Defects or Environmental Defect Amounts,
the arbitrator will be an experienced environmental attorney, familiar by
training and experience with U.S. environmental legal and business matters in
the oil and gas industry. This person will be the sole arbitrator (the
“Environmental Defect Arbitrator”) to hear and decide all existing disputes
regarding asserted Environmental Defects and Environmental Defect Amounts. If
Seller and Buyer are unable to agree on the Title Defect Arbitrator or
Environmental Defect Arbitrator within the 15 day period, any Party hereto may
apply to a court in the State of Texas, regarding asserted Title Defects and
Title Defect Amounts or Environmental Defects and Environmental Defect Amounts
for the selection of a Title Defect Arbitrator or Environmental Defect
Arbitrator, respectively, with the qualifications set forth in this paragraph.

 

  (b)

Any arbitration hearing, if one is desired by the Title Defect Arbitrator or
Environmental Defect Arbitrator, will be held in Harris County, Texas, or such
other location acceptable to both parties and the Title Defect Arbitrator or
Environmental Defect Arbitrator. The Parties may mutually elect to conduct the
proceeding by written submissions from Seller and Buyer with exhibits, including
interrogatories, supplemented with appearances by Buyer and Seller as the Title
Defect Arbitrator or Environmental Defect Arbitrator may desire. The arbitration
proceeding, subject only to the terms hereof, will be conducted informally and
expeditiously (the intention of the parties being that the Arbitration shall
allow only that minimum discovery determined by the Arbitrator to be reasonably
necessary to protect the integrity of the process) and in such a manner as to
result in a good faith resolution as soon as reasonably possible under the
circumstances. The decision of the Title Defect Arbitrator or Environmental
Defect Arbitrator with respect to such remaining disputed matters will be

 

A - 5



--------------------------------------------------------------------------------

 

reduced to writing and binding on the parties. Judgment upon the award(s)
rendered by the Title Defect Arbitrator or Environmental Defect Arbitrator may
be entered and execution had in any court of competent jurisdiction, or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement. Seller and Buyer will bear their own legal fees and
other costs incurred in presenting their respective cases. The charges and
expenses of the Title Defect Arbitrator or Environmental Defect Arbitrator will
be shared equally by the parties.

 

  (c) The arbitration will commence as soon as possible after the Title Defect
Arbitrator or Environmental Defect Arbitrator is selected in accordance with the
provisions of this Section 8 of this Exhibit A. In fulfilling his or her duties
with respect to determining the amount of a Title Defect Amount or Environmental
Defect Amount, the Title Defect Arbitrator or Environmental Defect Arbitrator,
as applicable, may consider such matters as, in the opinion of the Title Defect
Arbitrator or Environmental Defect Arbitrator, are necessary or helpful to make
a proper valuation; however, the Title Defect Arbitrator or Environmental Defect
Arbitrator will be bound by those factors set forth in Section 6(a) and
Section 6(c) of this Exhibit A. Furthermore, the Title Defect Arbitrator or
Environmental Defect Arbitrator may consult with and engage disinterested third
parties to advise the Title Defect Arbitrator or Environmental Defect Arbitrator
including, without limitation, geologists, geophysicists, petroleum engineers,
title and oil and gas lawyers, accountants and consultants, and the fees and
expenses of such third parties will be considered to be charges and expenses of
the Title Defect Arbitrator or Environmental Defect Arbitrator. The sole remedy
in any arbitration award will be resolution of alleged Title Defects and Title
Defect Amounts or Environmental Defects and Environmental Defect Amounts and
neither the Title Defect Arbitrator nor the Environmental Defect Arbitrator will
award any other remedy, including, without limitation, equitable relief, actual
damages, consequential, exemplary or punitive damages, attorneys’ fees or
interest reflecting the time value of money.

 

  (d) Any replacement Title Defect Arbitrator or Environmental Defect
Arbitrator, should one become necessary, will be selected in accordance with the
procedure provided above for the initial selection of the Title Defect
Arbitrator or Environmental Defect Arbitrator.

 

  (e) As to any determination of amounts owing under the terms of this Section 8
of this Exhibit A, no lawsuit based on such claimed amounts owing will be
commenced by either Buyer or Seller, other than to compel arbitration
proceedings or enforce the award of the Title Defect Arbitrator or Environmental
Defect Arbitrator.

 

  (f) All privileges under state and federal law, including attorney-client and
work-product privileges, will be preserved and protected to the same extent that
such privileges would be protected in a federal or state court proceeding
applying state or federal law, as the case may be.

 

A - 6



--------------------------------------------------------------------------------

9. Uncured Title Defects and Environmental Defects. If any dispute resolution
procedures initiated pursuant to Section 8 of this Exhibit A are finally
resolved after Closing, then within 91 days after the date of the final
resolution of any such arbitration of any alleged Title Defect or Environmental
Defect hereunder (as set forth in Section 8 of this Exhibit A), Seller will,
subject to Seller’s rights to retain property provided by Section 7(d) of this
Exhibit A), pay Buyer an amount, if any, equal to such final resolution of such
Title Defect or Environmental Defect.

 

A - 7